Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 3, 7-8 and 20-26 are allowed.

The following is an examiner’s statement of reasons for allowance:  

YANG et al (US 20160097881 A1) and LEISTER (US 20200183079 A1, corresponding to publication of WO 2018211074 A1) are hereby cited as the closest prior arts. Figure 1B of YANG discloses a display panel comprising: a substrate (12, [0039]); a light source (11) over the substrate; a multiple layer thin film encapsulation (15+A and 3/4 combined) over the light source; and an anti-reflection layer (2, [0039]) over the light source. LEISTER is a pertinent prior art which teaches that the coherence length of the light is set in such a way that the coherence length is less than the shortest distance of two partially-reflective decoupling elements from one another in the at least one light guide and to prevent disturbing appearances of interference from occurring, the coherence length of the light of the light source of the illumination device is to be adapted in such a way that the coherence length is less than the shortest connecting distance between two decoupling elements ([0069] and [0166]).

 However, none of the above prior arts alone or in combination with other arts teaches a display panel, comprising “wherein the anti-reflection layer is within a coherence length of the light source within the display panel, wherein the anti-reflection layer is between and immediately adjacent a lower (i_th) layer and an upper ((i+1)_th) layer within the multiple layer thin film encapsulation, the lower (i_th) layer is characterized by a refractive index of n_i, the upper ((i+1)_th) layer is characterized by a refractive index of n_(i+1), and the anti-reflection layer is characterized by a refractive index of sqrt(n_i* n_(i+1))” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 1 is allowed.
Claims 3, 7-8 and 20-26 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        07/03/2021